FILED
                              NOT FOR PUBLICATION                           JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROSA ELENA LOPEZ DE DORANTES;                    No. 08-71246
JOSE ISABEL DORANTES-ESPADAS,
                                                 Agency Nos. A073-837-677
               Petitioners,                                  A073-837-676

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Rosa Elena Lopez De Dorantes and Jose Isabel Dorantes-Espadas, natives

and citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s removal order,

and denying their motion to remand. We have jurisdiction under 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo constitutional claims, Vasquez-Zavala v. Ashcroft, 324 F.3d
1105, 1107 (9th Cir. 2003), and review for abuse of discretion the denial of a

motion to remand, De Jesus Melendez v. Gonzales, 503 F.3d 1019, 1023 (9th Cir.

2007). We deny the petition for review.

      The BIA acted within its broad discretion in determining that the evidence

newly presented on appeal was insufficient to warrant a remand. See Singh v. INS,

295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of a motion to reopen shall be

reversed if it is “arbitrary, irrational, or contrary to law”). Petitioners’ due process

claim therefore fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000).

      Petitioners’ remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                            2                                     08-71246